Citation Nr: 0613351	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  02-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of service connection for a perforated right ear 
drum.  

2.  Entitlement to a disability rating in excess of 10 
percent prior to October 2, 2000, for spondylosis and 
spondylolisthesis with recurrent lower back strain, 
significant narrowing and distortion of the spinal canal, and 
a preexisting fractured L-5.  

3.  Entitlement to a disability rating in excess of 40 
percent from October 2, 2000, for spondylosis and 
spondylolisthesis with recurrent lower back strain, 
significant narrowing and distortion of the spinal canal, and 
a preexisting fractured L-5.  

4.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left knee with 
ligament laxity.  

5.  Entitlement to a separate evaluation for left knee DJD. 

6.  Entitlement to a compensable disability rating for 
migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia, and 
Jackson, Mississippi.  In March 2004, the claims were 
remanded for additional evidentiary development, and they 
have now been returned to the Board for further appellate 
consideration.  

In a December 2005 brief, the veteran's representative 
contended that there were additional issues that had been 
raised that had not been addressed.  These issues included 
entitlement to a total disability rating based on individual 
unemployability (TDIU), and entitlement to service connection 
for numerous conditions, to include hearing loss, arthritis 
of the elbows, and tinnitus.  These issues have not been 
properly developed or certified for appellate consideration, 
and they will not be addressed in this decision.  These 
matters are referred to the RO.  

The issues of whether new and material evidence was submitted 
to reopen a claim of service connection for a perforated 
right ear drum and entitlement to a compensable disability 
rating for migraine headaches addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 2, 2000, the veteran's lumbar spine 
disorder was manifested by chronic lower back pain what was 
worsened by prolonged sitting or immobility; there was no 
gross deformity, pain on palpation, scoliosis, or limited 
range of motion of the lumbar spine.  X-rays showed 
spondylosis and spondylolisthesis with significant narrowing 
and significant distortion of the spinal canal.    

2.  From October 2, 2000, the veteran's lumbar spine disorder 
consists of orthopedic pathology that equals that of severe 
limitation of lumbar spine motion or intervertebral disc 
syndrome with severe symptoms and recurring attacks with 
little intermittent relief.  No demonstrable deformity of the 
vertebral body was shown.  Low back manifestations (e.g., 
marked limitation of forward bending in the standing 
position, narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion) 
indicative of severe lumbosacral strain are shown.  Severe, 
recurring attacks, with intermittent relief, as a result of 
intervertebral disc syndrome, were not indicated.  
Incapacitating episodes over the past 12 months were not 
indicated.  

3.  The competent medical evidence shows that the veteran's 
left knee disability is not productive of more than slight 
recurrent subluxation or lateral instability, or additional 
functional loss due to pain or other pathology.  

4.  The competent medical evidence includes X-rays of the 
left knee which show the presence of degenerative joint 
disease (DJD).  


CONCLUSIONS OF LAW

1.  Prior to October 2, 2000, a rating in excess of 10 
percent is not warranted for spondylosis and 
spondylolisthesis with recurrent lower back strain, 
significant narrowing and distortion of the spinal canal, and 
a preexisting fractured L-5.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2000).

2.  From October 2, 2000, a rating in excess of 40 percent is 
not warranted for spondylosis and spondylolisthesis with 
recurrent lower back strain, significant narrowing and 
distortion of the spinal canal, and a preexisting fractured 
L-5.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5292, 5293, 5295 
(2002), 5295 (2002) (2003) DC 5243 (2005).  

3.  The criteria for a rating higher than 10 percent for left 
knee laxity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.3, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5257 (2005).

4.  The criteria for a separate rating of 10 percent, but no 
higher, for left knee DJD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5261 
(2005); VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in March 2001, October 2002, March 2004, 
October 2004, and June 2005.  By means of these letters, the 
veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition, the letters included a summary of the evidence, all 
other applicable law and regulations, and a discussion of the 
facts of the case.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of Veterans Claims Assistance Act (VCAA), after 
passage of the VCAA, the RO sent the veteran the above 
mentioned letters which included the applicable laws and 
regulations.  A notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters, his claims were readjudicated based upon all the 
evidence of record as evidenced by the SSOCs of record, to 
include the most recent SSOC from November 2005.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2) and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

There are several VA examination reports of record, to 
include the most recent evaluation report dated in June 2005, 
that address the severity of the conditions on appeal.  Under 
these circumstances, the duty to assist doctrine does not 
require that the veteran be afforded additional medical 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

Spondylosis and spondylolisthesis with recurrent lower back 
strain, significant narrowing and distortion of the spinal 
canal, and a preexisting fractured L-5.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293).  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised and published in the Federal Register.  See 66 Fed. 
Reg. 51454-51458 (Sep. 26, 2003) (now codified as amended at 
38 C.F.R. § 4.71(a), DCs 5235 to 5243).

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Under the previous DC 5293, effective prior to September 23, 
2002, postoperative, cured intervertebral disc syndrome 
warrants a zero disability rating, mild intervertebral disc 
syndrome warrants a 10 percent disability rating, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, DC 5293 (2002).

Under new DC 5293, effective September 23, 2002 to September 
25, 2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 
(2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, DC 5243 (2005)).  The Board notes that 
60 percent is the maximum evaluation under DC 5243 (2005) and 
5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
DC 5243 (2005)).

Other applicable DCs under the pre-September 26, 2003, 
criteria include as follows:

DC 5295 provides that a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2003) (effective prior to September 26, 2003).

DC 5292 provides a 10 percent rating for a slight lumbar 
spine limitation of motion and a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, DC 5292 (2003) (effective 
prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, DC 5289 (2003) (effective 
prior to September 26, 2003).  In addition, 60 and 100 
percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, DC 5285 (2003) (effective prior to September 
26, 2003).  Moreover, 60 and 100 percent evaluations are 
warranted for complete bony fixation of the spine in a 
favorable angle or an unfavorable angle with marked deformity 
with or without involvement of other joints.  38 C.F.R. § 
4.71a, DC 5286 (2003) (effective prior to September 26, 
2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  Id.; see also DeLuca, supra.  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of function due to pain on use, including during 
flare-ups.

A.  Evaluation of the back rated as 10 percent prior to 
October 2, 2000

Pertinent records reflect that the veteran fractured his L5 
vertebra prior to service.  He was asymptomatic during 
service until he reinjured his back in service and was 
treated for his back problems.  At a November 1987 VA 
orthopedic examination, the veteran gave a history of 
injuring his back during service.  X-rays showed 
spondylolysis at the L5 level with Grade I spondylolisthesis 
at L5 in relation to S1.  The examiner's impressions included 
spondylolysis with recurrent low back strain and suggestion 
of mild root irritation but no evidence at the time of this 
evaluation.  Based on these records, the RO granted service 
connection for spondylolysis with recurrent low back strain 
in August 1988 and assigned a noncompensable evaluation.  The 
veteran filed a claim for an increased rating in December 
1997, and in a September 1998 RO decision, the disability 
evaluation for his low back was increased to 10 percent 
pursuant to DC 5293.  Subsequent rating decisions continued 
this rating.  

At a February 1998 VA examination, the veteran reported 
chronic lower back pain that was worsened by prolonged 
sitting or immobility.  Examination of the lumbar spine 
revealed no gross deformity, pain on palpation, scoliosis, or 
limited motion in the lumbar spine.  Flexion was to 115 
degrees with the palms fully flat on the floor, extension was 
full at 25 degrees, bilateral lateral rotation was at thirty 
five degrees, and bilateral rotation was at thirty degrees.  
He attributed his excellent range of motion to martial arts.  
X-rays showed spondylolysis and spondylolisthesis with 
significant narrowing and significant distortion of the 
spinal canal.  

Additional records include VA treatment records from 1998-
2000 which show treatment for various conditions to include 
his intervertebral disc syndrome.  However, no specific 
findings were recorded.  The veteran failed to report for VA 
examinations scheduled in September 1999 and July 2000.  

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent prior to October 2, 2000.  
The veteran's symptoms prior to that date were primarily 
shown to be manifested by complaints of chronic pain, with 
some suggestion of radiation into a lower extremity, but 
without specific medical evidence of such.  The veteran's 
range of motion was excellent.    

As noted earlier, the veteran was assigned a 10 percent 
rating under DC 5293 which contemplates mild intervertebral 
disc syndrome.  The 10 percent rating is also consistent with 
a characteristic pain on motion and slight limitation of 
lumbar motion, although there is little evidence of these 
symptoms in the medical evidence of record dated through 
October 2000.  Thus, the preponderance of the evidence is 
against a 10 percent rating for mild intervertebral disc 
syndrome.  

The evidence does not reflect that the veteran's lumbar spine 
disability, prior to October 2, 2000, revealed the symptoms 
of moderate intervertebral disc syndrome with recurring 
attacks, or moderate limitation of motion of muscle spasm on 
extreme forward bending, with loss of lateral spine motion, 
unilateral, in standing position, which would warrant a 
rating in excess of the currently assigned 10 percent.  

The examination reports from trained medical professionals 
provide the most probative evidence as to the extent of the 
disability, and, in this case, their findings do not 
approximate the criteria for a higher evaluation.  The 
medical reports do not provide a balance of evidence to 
establish that the veteran's back disability approximates the 
criteria for a higher rating.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected lumbar spine 
disorder prior to October 2, 2000.  

B.  Evaluation of the back rated as 40 percent disabling from 
October 2, 2000

When examined by VA in January 2001, the veteran reported 
increased back pain with radiation into both lower 
extremities.  Examination of the lumbar spine showed that 
there was marked guarding of the paraspinal muscles.  There 
was no tenderness.  There was marked loss of lumbar lordosis.  
Range of motion was to 40 degrees of flexion, but when asked 
to repeat this movement, he almost fell.  Extension was to 0 
and lateral flexion was to 10 degrees, bilaterally.  Rotation 
was to 35 degrees bilaterally, and he had marked discomfort 
during lateral flexion and forward flexion.  He also had 
marked difficulty coming back to erect posture, and he 
complained of pain at L5-S1, diffusely on both sides of the 
lower lumbar area.  Sensory function was intact to pinprick.  
Deep tendon reflexes in the upper extremities were within 
normal limits.  Straight leg raising test caused severe lower 
back pain at 80 degrees, and there was marked bilateral 
hamstring tightness.  The examiner noted that there was 
evidence that the veteran was limited in his range of motion 
due to pain, but there was also some lack of effort, and 
limited endurance due to pain was reported.  

VA records in 2002 show treatment for various conditions to 
include gout which caused chronic pain and joint stiffness.  
In October 2002, the veteran underwent a VA orthopedic 
evaluation.  At that time, the veteran said that his pain was 
at a 10 on a scale of 1-10.  The pain was sharp and throbbing 
and radiated down into both lower extremities, more so on the 
right side.  He felt tingling and numbness in the right lower 
extremity.  He used a tens unit for lower back pain.  He said 
that he was mostly in the bed as he was unable to continue to 
perform any activities or chores.  

Magnetic resonance imaging (MRI) of the lumbosacral spine 
indicated a severe diminution of disc space height at L5-S1 
and spondylolysis and spondylolisthesis.  There was no spinal 
stenosis.  There was severe bilateral foraminal stenosis at 
L5-S1 disc level and hypertrophic change of the apophyseal 
joints.  There was severe loss of lumbar lordosis.  There was 
about 15 degrees of loss of extension and from the 15 degrees 
flexion position, he was able to bend up to 40 degrees.  
Lateral flexion was to 10 degrees on the right side and 15 
degrees on the left.  Rotation could not be tested as he was 
not able to move.  There was mild paraspinal tenderness 
bilaterally in the lower lumbar area.  There was no 
tenderness over the sacroiliac joints.  Deep tendon reflexes 
were 2+ and symmetrical in all extremities.  Sensory function 
was diminished on the lateral aspect of the right leg in the 
proximal calf.  Straight leg raising test could not be 
performed.  The veteran complained of severe radiating pain 
in the lower back and in the lower right leg.  On the left 
side, he complained of pain in the lower back.  The examiner 
noted that functionally, the veteran was independent in 
active daily living, and ambulated with an altered gait 
pattern for short distances.  He did not have assistive 
devices.  The examiner also added that it was obvious that 
the veteran had magnified pain symptoms and limited range of 
motion with paraspinal tenderness limiting the functional 
capacity.  

He was seen at VA in December 2002 for complaints to include 
severe low back pain which radiated into the right buttock.  
His history of severe gout was also noted.  He had difficulty 
ambulating and was in a stooped position.  Surgical 
stabilization of the lumbar spine was recommended.  MRI 
showed severe narrowing involving the L5-S1 interspace.  
There was grade I spondylolisthesis of L5-S1.  The axial 
views showed the spinal canal and neural foramina to be 
unremarkable at L3-4, L4-5, and L5-S1 interspaces.  Mild 
bulging of the disk material was noted at L3-4 and L4-5 
interspace.  There was moderate bulging of the disk material 
at L5-S1.  No spinal stenosis was identified.  Previously 
described fluid-filled structure slightly inferior to L5-S1 
interspace was not identified in the present exam.  X-rays 
showed grade II anterior spondylolisthesis of L5 upon S1 with 
disk space narrowing as well and marked exaggerated lordosis 
on the extension view.  The pedicles were intact.  There was 
no abnormal paraspinal line.  Bones were of normal density 
and trabecular pattern.  

At the January 2003 hearing, the veteran said that he was not 
considering having back surgery at the present time as he was 
given only a 50/50 chance that it would correct his back 
problems.  

In January 2005, when the veteran was seen for an unrelated 
condition, he did complain of low back pain for which he took 
Darvocet and Oxycodone.  MRI in February 2005 was interpreted 
as showing multiple level disc pathology.  The L3-4 disc 
bulge appeared unremarkable.  The L4-L5 disc showed mild 
diffuse bulge but no compression of sac or exiting nerves.  
Grade II spondylolisthesis at L5 was seen.  L5-S1 disc showed 
right paracentral protrusion causing compression of the 
exiting nerves.  There was some thickening of the nerve roots 
on the right side.  No sac compression was noted at this 
level.  X-ray again showed pronounced spondylolisthesis with 
spondylolysis at L5-S1.  There was severe narrowing of this 
disc.  There were some arthritic changes present at the S1 
joints.  Findings were similar to those made in 2002.  

VA orthopedic evaluation was conducted in June 2005.  At that 
time, the veteran related that his pain was an 8 on a scale 
of 1-10.  There was occasional radiating pain to the buttocks 
with occasional flare-up pain that increased to 10/10.  His 
flare-up pain usually occurred about twice per week and 
lasted about 1-2 days.  Precipitating causes included 
excessive physical activity such as walking or standing.  He 
took medications for his pain and rest also helped.  He 
occasionally wore a lumbar corset during flare-ups.  He used 
no assistive device for walking.  He did not recall that any 
physician had prescribed bedrest for him in the past 12 
months.  

The examiner noted that the veteran walked into the 
examination room limping in favor of his left leg.  His 
standing and walking balance were normal.  He stood erect.  
There was no scoliosis noted, and there was no pelvic tilt.  
There was marked loss of lordotic curve in the lumbar region.  
There was thoracolumbar paraspinal muscle tone increase with 
tenderness noted in the vicinity of the lower lumbar and 
sacral region of both sides.  Sacroiliac joints were negative 
and nontender on both sides.  Straight leg raising was 
limited due to pain.  Deep tendon reflexes were 2+ at both 
knees and trace on both ankles.  Muscle strength in both 
lower extremities was within functional range, and motor exam 
was normal.  Forward flexion in the thoracolumbar spine was 
from 0 to 30 degrees, and extension was from 0 to 5 degrees.  
Right and left lateral flexion were both from 0 to 10 
degrees.  Left lateral rotation was from 0 to 7 degrees, and 
right lateral rotation was from 0 to 5 degrees.  The veteran 
reported pain on range of motion testing.  There was no 
change in range of motion with repetitive testing, and there 
were no sensory deficits in the lower extremities.  The 
examiner noted that the veteran's low back (and left knee 
conditions) precluded him from participating in any activity 
that involved excessive walking, standing, or climbing stairs 
or carrying objects, kneeling, or squatting.  

Upon VA neurological evaluation in July 2005, there was give-
way weakness in all left extremity muscle groups, but he 
could develop normal strength at least briefly in all areas.  
There was no atrophy, and tone was normal.  There was no 
consistent sensory loss to temperature.  The examiner 
assessed that the veteran had no neurologic deficits related 
to the lumbar spine disease other than pain and associated 
give-way weakness.  

Initially, the Board will analyze the veteran's lumbar spine 
disorder from October 2, 2002, under the pre-September 2002, 
regulations.  The record reflects that the RO, in a February 
2002 rating decision, assigned a 40 percent rating for the 
lumbar spine, effective from October 2, 2000.  This rating 
was assigned pursuant to the regulations in effect prior to 
September 23, 2002, to include 5293 (intervertebral disc 
syndrome) and 5292 (limitation of motion).  

A review of the evidence and the pertinent regulations 
reflects that a rating in excess of 40 percent disabling is 
not warranted for the veteran's lumbar spine disorder under 
consideration of the regulations in effect prior to September 
23, 2002.  This is because the veteran does not show the 
symptoms which would result in an increased rating pursuant 
to DC 5293 for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of disease disc, with little intermittent relief.  
Significant neurological findings are not indicated.  The 
Board finds that  the veteran's back condition is best 
described as severe with recurring attacks and intermittent 
relief, which is contemplated by the current 40 percent 
rating.  

Additional codes under pre-September 2002 regulations that 
are applicable include DC 5295 for lumbosacral strain, but 
the maximum rating pursuant to that code is 40 percent.  
Additionally, the maximum rating under DC 5292 is 40 percent 
for severe limitation of motion.  The only higher evaluation 
than 40 percent disabling under the pre-September 2002, 
regulations would be under DCs 5285, 5286, and 5289.  Under 
DC 5285, which contemplates residuals of fracture of the 
vertebra without cord involvement, when there is abnormal 
mobility requiring neck brace (jury mast), a 60 percent 
rating is warranted, and with cord involvement, bedridden, or 
requiring long leg braces, a 100 percent rating is warranted.  
Since vertebra fracture residuals are not a current clinical 
feature of the veteran's spinal condition, an increased 
rating under this code is not applicable.  

Similarly, as complete bony fixation (ankylosis) of the spine 
at an unfavorable or favorable angle of the spine is not 
demonstrated, DC 5286 is not applicable, and a rating in 
excess of 40 percent is not warranted pursuant to this code 
either.  Finally, an increased rating of 50 percent rating is 
not warranted under pre-September 23, 2002, DC 5289 as 
unfavorable ankylosis of the spine is not demonstrated.  

Thus, the Board finds that the preponderance of the evidence 
is against a rating in excess of 40 percent pursuant to the 
pre-September 2002 regulations for the period from October 2, 
2002.  

Having determined that a rating in excess of 40 percent is 
not warranted for the veteran's lumbar spine disorder under 
the criteria in effect prior to September 23, 2002, the Board 
now turns to the criteria in effect as of that date to 
ascertain whether a rating above 40 percent is warranted 
under revised DC 5293, effective September 23, 2002, to 
September 25, 2003.  The remainder of the DCs remained 
unchanged during this time period.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
(2002-2003).  

A review of the evidence does not show that a 60 percent 
rating is warranted pursuant to DC 5293, effective September 
23, 2002, to September 25, 2003.  While there is significant 
limitation in functionality described on exams in 2002 and 
2005, the veteran was noted on both occasions to be 
independent as to basic self care and day to day activities.  
It was specifically noted in 2005 that no physician had 
prescribed bed rest for relief of his symptoms in the past 12 
months.  He used no assistive devices for ambulation.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  

As to whether a separate evaluation of the veteran's 
complaints of radiating pain is warranted under criteria 
effective on September 23, 2002, it is determined that it is 
not.  In explanation, the Board notes that neurological 
manifestations are essentially represented by complaints of 
some radiating pain into the extremities.  Clinical findings, 
however, are negligible.  While he reported tingling and 
numbness in the right lower extremity when examined by VA in 
2002, recent neurological exam in 2005 was essentially 
negative.  Also, motor exam was normal.  As there are only 
slight neurological manifestations reflected in the clinical 
evidence, a compensable and separate rating is not warranted 
pursuant to DC 5293, effective September 23, 2002, to 
September 25, 2003.  

In sum, the Board also finds that the preponderance of the 
evidence is against a rating in excess of 40 percent or a 
separate evaluation under the revised DCs, effective from 
September 23, 2002, to September 25, 2003, for the period 
from October 2, 2000.  

When evaluating the veteran's lumbar spine pursuant to 
current regulations in effect since September 25, 2003, the 
Board notes that the revised criteria for intervertebral disc 
syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
and separate evaluations for orthopedic and neurological 
manifestations that had been part of the criteria of DC 5293 
in effect in September 2002.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(effective September 25, 2003, and thereafter).  As discussed 
above, the preponderance of the evidence is against a rating 
in excess of 40 percent pursuant to this formula.  

The Board now turns to whether a rating in excess of 40 
percent is warranted for the lumbar spine disorder under 
additional codes that are applicable pursuant to the General 
Rating Formulas mentioned above.  Unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent 
disability rating under DC 5243 (2005).  Clearly the evidence 
reflects that the veteran's thoracolumbar spine is not 
ankylosed; his ranges of motion are such that they would fall 
between a 20 percent to 40 percent rating, with consideration 
of functional loss.  Therefore, the preponderance of the 
evidence is against a rating in excess of 40 percent based on 
the General Formula.  

Finally, as to increased ratings for the service-connected 
lumbar spine disorder, both before and after October 2, 2000, 
it is noted that the Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Thus, the Board is unable to identify a 
reasonable basis for granting the veteran's claims.  Also 
considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as 
there are no circumstances presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  

Traumatic arthritis of the left knee with ligament laxity

The RO originally granted service connection for a left knee 
disorder and assigned a noncompensable rating in an August 
1988 rating decision.  The grant was based on service medical 
records which reflect treatment for left knee strain, and 
post service VA examination from November 1987 which showed 
slight laxity without instability and full range of motion of 
the left knee.  X-ray showed minimal narrowing of the medial 
left knee joint compartment.  In September 1998, the RO 
granted an increased rating of 10 percent for this condition, 
effective December 9, 1997.  The veteran appealed this 
action, and the 10 percent rating was confirmed and continued 
on numerous occasions, most recently in November 2005.  The 
left knee disorder is now classified as traumatic arthritis 
of the left knee with ligament laxity and evaluated as 10 
percent disabiling under DC 5010-5257.  As set forth below, 
the Board finds this rating is inappropriate and that the 
veteran is entitled to separate ratings under DC 5010 and DC 
5257.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  

Knee disabilities are evaluated pursuant to the criteria 
found in DCs 5256 through 5261 of the Schedule.  38 C.F.R. 
§ 4.71a.  The average normal range of motion of the knee is 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 
assigns a 30 percent rating for flexion limited to 15 
degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  DC 5261 addresses limitation of extension of the 
leg, and assigns a 50 percent rating for extension limited to 
45 degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 40 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees, and a noncompensable rating for extension limited to 
5 degrees.

Separate ratings may be assigned under DC 5260 (limitation of 
extension of the leg) and DC 5261 (limitation of flexion of 
the leg).  VAOPGCPREC 9-2004 (2004).

DC 5257 addresses other impairment of the knee, specifically, 
recurrent subluxation or lateral instability.  The ratings 
are based on whether the impairment is severe (30 percent 
disabling), moderate (20 percent disabling), or slight (10 
percent disabling).  The words "severe," "moderate," and 
"slight" are not defined in the VA Schedule for Rating 
Disabilities.  Rather it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under DC 5257 and 5003.  
VAOPGCPREC 23-97 (1997); VAOPGPREC 6-98 (1998); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

Cartilage, semilunar, dislocated with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling under DC 5258.

Removal of semilunar cartilage, symptomatic is rated as 10 
percent disabling under DC 5259.

DC 5262 addresses impairment of tibia and fibula.  Nonunion 
of, with loose motion, requiring brace is rated as 40 percent 
disabling.  Malunion of with marked knee or ankle disability 
is rated as 30 percent disabling; with moderate knee or ankle 
disability is 20 percent disabling; with slight knee or ankle 
disability is 10 percent disabling.

DC 5263 assigns a 10 percent rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight- 
bearing objectively demonstrated).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca, supra.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses, are to be avoided.  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability that are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

At a February 1998 VA examination, the veteran gave a medical 
history that included injuring his left knee during service.  
He said that he now had a chronic knee injury which had 
required three cortisone injections in the last several 
years.  The knee had been drained several times subsequent to 
a fall.  He reported pain and swelling and giving away of the 
knee.  Gout was also present in the left knee.  Examination 
of the knee revealed no gross deformity.  The patella bursa 
was swollen and tender with no erythema.  There was no joint 
effusion at this time.  The anterior cruciate ligament was 
very lax with a positive anterior drawer sign.  There was no 
excess varus or valgus.  He had full flexion to 145 degrees 
and could full extend to 0 degrees.  Left knee X-ray was 
interpreted as showing no significant abnormality.  

Additional VA records from 1998 and 1999 reflect treatment 
for gout.  The veteran failed to report for VA examinations 
in 1999 and 2000.  He was examined by VA, however, in January 
2001.  The knee showed marked cystic formation anterior and 
inferior to the patella which was nontender.  Range of motion 
was from 0-100 degrees actively and 0-120 degrees passively.  
There was mild to moderate discomfort but no atrophy of the 
muscles was noted.  Drawer sign was negative.  Lachman's test 
was negative.  There was increased movement laterally and 
medially during varus/valgus stress testing and there 
appeared to be some crepitations.  However, X-ray did not 
reveal any obvious degenerative joint changes.  

VA records dated in 2001 and 2002 show that the veteran was 
treated for various conditions to include gout and platella 
bursal sacs.  In March 2001, he was seen for knee pain.  It 
was noted that ligaments test was stable.  Range of motion of 
the left knee was from 3 degrees to 130 degrees.  In April 
2001, the veteran was seen for continued left knee pain 
secondary to patellar bursae sac.  In October 2001, he was 
again treated for his gout complaints.  He reported laxity in 
his left knee which caused him to fall a lot.  Examination 
showed that the left knee was slightly lax posteriorly.  

VA treatment records from 2002 and 2003 reflect treatment for 
his prepatellar mass/bursa of the left knee and elbow.  X-ray 
of the left knee in March 2003 showed narrowing of the 
femorotibial joint space medially.  No fracture or 
dislocations were seen.  There was some soft tissue swelling 
over the anterior aspect of the patella.  The veteran 
underwent surgical excision of these masses in April 2003.  

At the personal hearing in 2003, the veteran noted that he 
had surgery on his left knee.  Subsequently dated VA records 
include treatment documents from 2005.  It is noted that the 
veteran's complaints included left knee pain in January of 
that year.  He underwent VA orthopedic evaluation in June 
2005.  At that time, the veteran said that his knee pain was 
a 6 on a scale from 1 to 10 and at a 10 when provoked by 
excessive running or jogging or standing.  He took medication 
for his pain.  He was independent in all of his basic self 
care needs and used no assistive devices.  His back and knee 
pain had imposed on his physical activities, and he no longer 
participated in any strenuous physical activity or sport.  

The veteran walked with a limp, favoring his left leg.  His 
standing and walking balance were normal.  He stood erect.  
His muscle strength in both lower extremities was within 
functional range, and motor examination was normal.  He was 
not able to stand on his toes and heels due to pain, and he 
was unable to squat.  There was no evidence of left knee 
effusion.  There was tenderness along the medial aspect of 
the knee joint.  Range of motion in the left knee was from 0 
to 90 degrees, active, and from 0 to 95 degrees, passive.  
The veteran had full extension in the left knee.  On 
stability testing, the medial and collateral ligaments were 
normal.  Anterior and posterior cruciate ligaments were also 
in the normal range.  McMurray's testing was negative.  The 
veteran reported pain and tenderness with range of motion 
testing.  There was no change in range of motion with 
repetitive testing.  The diagnoses were gouty arthritis and 
DJD in the left knee.  The examiner noted that while the 
veteran was independent as to self care needs, his knee and 
back conditions precluded him from participating in any 
activity that involved excessive walking, standing, or 
climbing stairs or carrying objects, kneeing, and squatting.  
Neurological testing in July 2005 was essentially negative 
except for pain with give-way weakness.  

In this case, some laxity of the left knee was shown upon VA 
exams in 1998 and January and April 2001, and the RO assigned 
a 10 percent rating under DC 5257 that has been in effect 
since December 1997.  While the most recent VA examination in 
June 2005 found no laxity in the left knee, the Board notes 
that a 10 percent rating pursuant to DC 5257 has been in 
effect for many years and is protected.  See 38 C.F.R. § 
3.951 (2005).  Therefore, the Board finds that the 10 percent 
rating pursuant to DC 5257 for the service-connected left 
knee disorder stands, but that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
a left knee disorder with ligament laxity.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For other DCs, the Board 
notes that according to the Court and VA General Counsel, 
other impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, DC 5257 is 
a separate and distinct disability from arthritis of knees 
(DCs 5003, 5010) and limitation of either flexion (DC 5260) 
or extension of the knees (DC 5261).  See Esteban, supra, 
VAOPGCPREC 23-97 (1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-
04 (2004).  As such, separate ratings are permitted.

Review of the evidence summarized above reflects that the 
veteran continues to have chronic pain in his left knee.  
However, none of the clinical evidence from the VA 
examination reports show decreased range of motion to warrant 
a 20 percent or higher evaluation under DCs 5260 or 5261, 
even when Deluca factors are considered.  In sum, although 
the medical evidence noted subjective complaints of pain on 
range of motion, the objective clinical evidence failed to 
demonstrate limitation of motion to warrant a higher 
evaluation under DCs 5260 or 5261.  Specifically, the medical 
records show only slight limitation of motion of the left 
knee range of motion in 2001 (0 to 120 degrees in January 
2001 and 0 to 130 degrees in March 2001) and only moderate 
limitation in June 2005 when active range of motion of the 
left knee was from 0 to 90 degrees and passive motion was 0 
to 95 degrees.  These limitations do not meet the DC for a 
compensable rating pursuant to DCs 5260 for limitation of 
flexion of the leg or 5261 for limitation of extension of the 
leg.  

However, as noted by in the September 1998 rating decision, 
the medical evidence shows diagnosis of arthritis in the left 
knee.  The medical evidence of record shows diagnosis of DJD 
in the left knee.  A rating of 10 percent is for application 
for a major joint when the limitation of motion of the joint 
involved, here confirmed by satisfactory evidence of painful 
motion, is noncompensable under the appropriate DCs.  Here, 
the limitation of flexion and extension show by the medical 
evidence is noncompensable under DC 5260 and 5261.  Thus, 
based on the applicable law and regulations as well as 
pertinent GC opinions, the Board concludes that the veteran 
is entitled to a separate 10 percent evaluation for his left 
knee DJD under DC 5010.  See Esteban, supra, VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  

As to Deluca considerations, an additional rating pursuant to 
§§ 4.40, 4.59, or under the holding in this case is not for 
application herein, as any functional loss experienced by the 
veteran is encompassed by the current 10 percent rating 
assigned under DC 5010.  See 38 C.F.R. 4.40, 4.45, 4.59 
(2005); .  Deluca, supra.  

In conclusion, the preponderance of the evidence is against 
increased evaluations in excess of 10 percent for left knee 
laxity disability under DC 5257 and in excess of 10 percent 
for DJD of the left knee under DC 5010.  Moreover, the 
preponderance of the evidence is against separate evaluations 
for limitation of flexion or extension of the left knee under 
DC 5260 or DC 5261.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's left knee 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extraschedular 
basis.  

ORDER

Entitlement to a disability rating in excess of 10 percent 
prior to October 2, 2000, for spondylosis and 
spondylolisthesis with recurrent lower back strain, 
significant narrowing and distortion of the spinal canal, and 
a preexisting fractured L-5 is denied.  

Entitlement to a disability rating in excess of 40 percent 
from October 2, 2000, for spondylosis and spondylolisthesis 
with recurrent lower back strain, significant narrowing and 
distortion of the spinal canal, and a preexisting fractured 
L-5 is denied.  

Entitlement to a disability rating in excess of 10 percent 
for left knee ligament laxity is denied.  

Entitlement to a separate 10 percent evaluation for left knee 
DJD, but not higher, is granted.  


REMAND

As to the issues of whether new and material evidence was 
submitted to reopen a claim of service connection for a 
perforated right ear drum and entitlement to a compensable 
disability rating for migraine headaches, additional due 
process considerations must be accomplished.  

In explanation, the Board notes that recent Court decisions, 
Kent V. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
and Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006), held that VA must provide a claim notice of what is 
required to substantiate each element of a service connection 
claim.  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Board's review of the claims file reveals that as to the 
new and material issue, it is lacking proper and full 
notification in this regard.  

Additionally, as to the issue of an increased rating for 
migraine headaches, it is noted that the Board remand in Mach 
2004 addressed this issue.  Additional development was to be 
accomplished, but current review of the record does not 
reflect that this has been done.  This development is again 
requested below.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC RO should issue the veteran 
the proper notification letters regarding 
the claim of whether new and material 
evidence was submitted to reopen a claim 
of service connection for a perforated 
right ear drum.  This should include 
letters that notify the veteran of the 
evidence and information that is 
necessary to establish entitlement to 
service connection for this condition, 
and the evidence and information 
necessary to reopen the claim.  

2  Additionally, the AMC RO should issue 
a Statement of the Case (SOC) addressing 
the issue of a compensable disability 
rating for migraine headaches.  The 
veteran and his representative are 
advised that there is an obligation to 
perfect the appeal should he desire 
appellate review, and the Board reserves 
the right to dismiss the appeal for 
failure to do so.  38 C.F.R. §20.200, 
20.202, 20.302 (2005).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


